DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are amended. Claims 12-19 are withdrawn. Claims 20-22 are cancelled. Claims 1-11 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 12/8/2020 is withdrawn.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 12/8/2020 are withdrawn.

Applicant’s arguments regarding the rejection of claim 1 under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 12/8/2020 is withdrawn.

Claim Interpretation
Regarding claim 6, the claim recites the limitation “said apparatus is configured to provide said first and second double length tobacco rods, each having a longitudinal length in the range of 60-100 millimeters is considered to be a statement regarding the material worked upon by the claimed apparatus. The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the claim will be interpreted as if it required an apparatus capable of providing the claimed tobacco rods.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Regarding claim 1, the claim limitation “a first cutting mechanism for cutting a four-length rod into first and second axially aligned double length rods” (lines 4-5) uses the generic placeholder “mechanism” coupled with the limitation “a first cutting… for cutting a four-length rod into first and second axially aligned double length rods” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a first cutting drum that rotates the cigarettes to reach a first cutting wheel (page 6, lines 9-24).
The limitation “a positioning mechanism for moving at least one of the first and second double length rods such that said first and second double-length rods are moved from a fist configuration in axial alignment, to a second configuration in which the first and second double length rods are out of axial alignment and the axes of the first and second double length rods are parallel and spaced apart, and the remote ends of said first and second double length rods are substantially aligned with each other” (lines 6-11) uses the generic placeholder “mechanism” coupled with the functional language “positioning… for moving at least one of the first and second double length rods such that said first and second double-length rods are moved from a fist configuration in axial alignment, to a second configuration in which the first and second double length rods are out of axial alignment and the axes of the first and second double length rods are parallel and spaced apart, and the remote ends of said first and second double length rods are substantially aligned with each other” without recited sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and 
The limitation “a second cutting mechanism… for cutting said first and second double length rods into single length rods” (lines 12-13) recites the generic placeholder “mechanism” coupled with the functional language “for cutting said first and second double length filter rods into single length rods” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a second cutting drum that rotates the cigarettes to reach a second cutting drum (page 8, lines 12-23).

Regarding claim 2, the limitation “a turning mechanism configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” (lines 2-4) recites the generic placeholder “mechanism” coupled with the functional language “configured to rotate said first double length rod into alignment with said second double length tobacco rod so that the first and second double length rods are arranged the second configuration” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flues within a stationary rod seat mounted on the position drum (page 7, lines 19-36, page 8, lines 1-3).

Regarding claim 7, the claim recites the limitation “a rod making station” recites the generic placeholder “station” couple with the functional language “making” without reciting sufficient structure, material, or acts to provide the claimed function. A review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not 

Regarding claim 8, the claim recites the limitation “a transfer station,” which uses the generic placeholder “station” couple with the functional language “transfer” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the specification does not set forth what structural features the spider unit has and the drawings show only an approximately rectangular shape with no structural features that would enable it to pick up or otherwise manipulate tobacco rods.

Regarding claim 10, the claim recites the limitation “a tipping station” recites the generic placeholder “station” coupled with the functional language “tipping” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that one of ordinary skill in the art would envision different tipping stations and that they are therefore not described in detail in the instant specification (page 10, lines 30-32).

Regarding claim 11, the claim recites the limitation “a third cutting station” recites the generic placeholder “station” couple with the functional language “cutting” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a third cutting mechanism comprising a third cutting drum and a third cutting wheel in the form of a circular blade that rotates in engagement with the third cutting drum (page 11, lines 24-35).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Regarding claim 7, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this instance, a review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not provide further details as to the structure and the drawings show only a black box with no specific structural features. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, and would therefore be unable to make and use the full scope of the claimed invention. Claim 8 fails to comply with the written description and enablement requirements by dependence. 

Regarding claim 8, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this case, a review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the specification does not set forth what structural features the spider unit has and the drawings show only an approximately rectangular shape with no structural 

Regarding claim 10, the disclosure must be reviewed from the point of view of one skilled in the relevant art to determine whether that person would understand the written description to disclose the corresponding structure, material, or acts associated with a means-plus-function limitation. See Tech. Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1338, 88 USPQ2d 1865, 1879 (Fed. Cir. Cir. 2008) and MPEP § 2181. In this case, a review of the specification indicates that one of ordinary skill in the art would envision different tipping stations and that they are therefore not described in detail in the instant specification (page 10, lines 30-32). The Courts have held that a statement that known techniques or methods can be used does not disclose structure in the context of a means-plus-function limitation. “The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.” See Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) and MPEP § 2181. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, and would therefore be unable to make and use the full scope of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, it is unclear how the apparatus is configured to provide tobacco rods. Does that require that the apparatus provide tobacco rods from a source, for instance a hopper, or produce them using a forming method? The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it required the apparatus to be capable of receiving rods from any source and providing them to the first cutting mechanism.

Regarding claim 7, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this instance, a review of the specification identified the term “rod making station” (page 5, lines 28-29, figure 1, reference numeral 3) but the specification does not provide further details as to the structure and the drawings show only a black box with no specific structural features. One of ordinary skill in the art would therefore be unable to understand what structure will perform the cited function, rendering the claim indefinite. Claim 8 is indefinite by dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this case, a review of the specification indicates that the transfer station is a spider unit that is configured to pick up tobacco rods and deposit them on a receiving station (page 5, lines 28-35, figure 1, reference numeral 4), however, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, the corresponding structure for a means-plus-function limitation must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1990) and MPEP § 2181. In this case, a review of the specification indicates that one of ordinary skill in the art would envision different tipping stations and that they are therefore not described in detail in the instant specification (page 10, lines 30-32). The Courts have held that a statement that known techniques or methods can be used does not disclose structure in the context of a means-plus-function limitation. “The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure.” See Biomedino, LLC v. Waters Technology Corp., 490 F.3d 946, 952, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) and MPEP § 2181. Claim 11 is indefinite by dependence.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, the means-plus-function limitation of claim 1 as interpreted above requires a turning mechanism having a series of fluted pivoting arms distributed along the circumference of a positioning drum configured to receive double length tobacco rods and position them in flues within a . 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Schubert (US 3,215,250).

Regarding claims 1-4, Garthaffner discloses a filter making machine in which a quadruple length filter plug (figure 3, reference numeral 200) is cut into two double length plain filter plug segments that are then aligned to be parallel to each other on drums (column 8, lines 8-25, figure 3, step XIX). Each double length filter plug segment is then cut in half to form a cigarette (column 8, lines 26-33). Garthaffner does not explicitly disclose (a) a first cutting mechanism and a position mechanism and (b) a second cutting mechanism.
Regarding (a), Schubert teaches a mechanism for cutting and rotating rows of rod shaped articles (column 1, lines 11-29) in which the articles are placed axially to each other on a cutting drum (figure 5, reference numeral 114a) where they are cut by a knife in the form of a wheel (column 5, lines 19-42, figure 5, reference numeral 113), which is considered to meet the limitation of a first cutting mechanism as interpreted as interpreted under 35 USC 112(f). The rods are deposited in two rows, one 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the subdivision of a quadruple rod and arranging of double length segments with the mechanism of Schubert. One would have been motivated to do so since Garthaffner discloses cutting and arranging a filter plug and Schubert teaches a mechanism for cutting and rotating rows of articles.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the cutting of the double length filter rod of Garthaffner with the cutting wheel and knife of Schubert. One would have been motivated to do so since Garthaffner teaches cutting a double length filter rod after arranging segments following a prior cutting and Schubert teaches a mechanism for cutting rods using a rotating drum and wheel.

Regarding claim 5, Schubert teaches that the cigarettes are turned using a turning drum (column 5, lines 43-72, figure 5, reference numeral 111a), which is considered to meet the claim limitation of a positioning drum.

Regarding claim 6, Schubert teaches that the apparatus is capable of receiving cigarettes (column 1, lines 9-17), and it is evident that the apparatus could therefore accommodate rods having the claimed length.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garthaffner (US 5,425,383) in view of Schubert (US 3,215,250) as applied to claim 1 above, and further in view of Wade (US 2,916,038).

Regarding claim 7, modified Garthaffner teaches all the claim limitations as set forth above. Modified Garthaffner does not explicitly teach making the twelve length filter.
Wade teaches a tobacco filter having a mass of organic plastic fibers that are extruded and is effective over its entire depth (column 1, lines 32-63) using a heated die (column 3, lines 18-29).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the twelve length filter of modified Garthaffner with the extrusion of Wade. One would have been motivated to do so since Wade teaches a tobacco filter that is effective over its entire depth made using a die.

Regarding claim 8, Garthaffner discloses that the twelve length filter plugs are received from a hopper (column 6, lines 45-68, figure 2, reference numeral 170), which is considered to meet the claim limitation of a transfer station.

Regarding claim 9, Garthaffner discloses that the hopper feeds the twelve length filter plugs to a cutting drum that turns the twelve length plugs into four length plugs (column 6, lines 45-68, figure 2, reference numeral 190), which is considered to meet the claim limitation of a receiving station.

Regarding claim 10, Garthaffner discloses that tipping paper is applied prior to the cutting of the second cutting mechanism (column 8, lines 26-34). The first cutting mechanism is considered to be a second cutting station since the twelve length filters have been previously cut into four length segments.

Regarding claim 11, the second cutting mechanism is considered to meet the claim limitation of a third cutting station, and Garthaffner teaches that cigarettes are formed by cutting the filters in half (column 8, lines 26-34).
Response to Arguments
Regarding the rejections under 35 USC 112(a), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims should not be interpreted under 35 USC 112(f). However, while applicant has amended the claims to remove the “configured to” limitations, sufficient structure, material, or acts, have to perform the claimed function, and the claims are presently interpreted under 35 USC 112(f).

Regarding the rejections under 35 USC 112(b), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that claim 6 has been amended to overcome the rejection and (b) that claims 7-8 and 10 should not be interpreted under 35 USC 112(f).
Regarding (a), the only amendments to the instant claim are to overcome an objection to the first word of the preamble. No substantive amendments to the body of the claim are made by the instant amendment.
Regarding (b), while applicant has amended the claims to remove the “configured to” limitations, sufficient structure, material, or acts, have to perform the claimed function, and the claims are presently interpreted under 35 USC 112(f).

Regarding the rejection under 35 USC 112(d), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the positioning mechanism may comprise either a turning mechanism or a positioning drum. However, the specification sets forth no structure forming the 

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach a second cutting mechanism located downstream of a first cutting mechanism. However, Garthaffner teaches that a quadruple length filter plug is cut into two double length plugs which are subsequently cut into a total of four single lengths plugs (column 8, lines 8-33). While Garthaffner is silent as to the specific cutting device used, it is evident that some device cut the filter plugs. Garthaffner is additionally clear that there are two distinct cutting steps, one occurring downstream relative to the other. Thus, when combined with Schubert’s teaching of a specific cutting device corresponding to that implied in Garthaffner, it is evident that the second cutting device would be located downstream of the first cutting device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747